Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted 02/26/2020 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first communicator configured to communicate with a first communication device regarding issuance of a certificate” and claim 2 recites “a certificate that is to be issued to a second communication device belonging to a public network.” (emphasis added)  The recitation of “a certificate” in claim 2 is confusing because this certificate appears to be different than the certificate of claim 1.  Appropriate correction is required.
For the purposes of examination, the examiner will interpret “a certificate” as recited in claim 2 as “a second certificate.”


For the purposes of examination, the examiner will interpret the second instance of “a verification apparatus” as “the verification apparatus.”

35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 9 and 10 are dependent claim, however both claims 9 and 10 start with the word “A.” U.S. practice requires that dependent claims 9 and 10 begin with the word “The certificate issuing apparatus”, as shown in dependent claims 2-6. The claims may then include recitation such as “further comprising: a communication device …” Appropriate correction is required. 

Claim Interpretation under U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder (e.g., a first communicator) that is coupled with functional language (e.g., " ... configured to communicate with ..., etc.) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such limitations are in claims 1-6 and 11 and include “a first communicator configured to communicate with  …”, “a detector configured to detect a …”, “a second communicator configured to instruct …”, and “an electronic signer configured to … generate the certificate ...”. Such limitations are also in claims 7-8 and 11 and include “a verifier configured to verify whether the first communication device is authentic by …”, “a third communicator configured to communicate with …”, and “a challenge code generator configured to generate a challenge code …” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in fig. 1 with descriptions stated in paragraphs [0013] and [0063-79] of the printed publication of the application) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C.
112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,802,092 to Kelly et al. (hereinafter Kelly) in view of U.S. 2018/0007033 to Ajitomi et al. (hereinafter Ajitomi).
The examiner notes that Ajitomi shares common inventorship with the invention as filed.  Ajitomi was published on January 4, 2018 which is over 1 year from the earliest priority date of the invention which is a Japanese filing data of June 20, 2019. Thus, Ajitomi constitutes prior art.  
Regarding claim 1, Kelly teaches features of, 
 (Kelly in Fig. 1 teaches a Certificate Authority (CA) 114) comprising: 
a first communicator (Kelly at Col. 3, lines 25-35 teaches the CA 114 being a server. The Examiner asserts that a server would inherently include a communication capability) configured to communicate with a first communication device (Kelly, Fig. 1 Appliance 102) regarding issuance of a certificate; 
Kelly at Col. 3, lines 30-33 further teaches the CA 114 issuing a certificate based on the appliance 102. 
Kelly at Col. 3, lines 18-36, “FIG. 1 shows a network environment 100 within which the system for automatic delivery of appliance updates may be utilized, according to one exemplary embodiment of the present invention. In FIG. 1, appliances 102 may be in communication with clients 110, as well as with various servers. The servers may include, for example, an entitlement server 106, a download server 108, and a certificate authority server 114 (CA server). In one embodiment, the CA server 114 authenticates requests for X.509 certificates using the appliance's cryptographically verifiable identity and signs X.509 certificates for the appliances. For example, when an appliance 102 attempts to obtain a signed certificate, it sends a certificate signing request to the CA server 114. The CA server 114 may consult a verification database to determine if the certificate signing request is valid and if the requesting appliance 102 should receive the signed certificate. It will be noted, that the verification database 112 may reside on a hardware platform on which the CA server 114 is executing, or on some other platform.” (emphasis added)
a detector configured to detect (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database 112, as taught in Kelly Col. 6, lines 38-42, included below) a verification apparatus (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by the first communication device; 
Kelly in Col. 3, lines 1-10 and Col. 4, lines 47-58 further teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly does not teach,
a second communicator … 
Specifically, Examiner admits that Kelly does not teach the Certificate Authority 114 (i.e., “certificate issuing apparatus”) having a first and second communicator. However, the examiner asserts that having a device / apparatus include two different communicators that perform different communications possibly with different external devices, is obvious, as evidenced further below.   
Additionally, Ajitomi teaches the feature of having a first communicator 111 and a second communicator 114 in the same communication device 101 of the same device 100, as shown in fig. 1 of Ajitomi. 
Kelly further teaches the following,
… configured to instruct the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (taught below at Col. 6, lines 38-47 of Kelly) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
an electronic signer (Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) configured to, when the authenticity of the first communication device is proved by the verification which uses the second key, generate the certificate for the first communication device by electronically signing a certificate signing request from the first communication device ….  
Kelly in Steps 518 and 520 of Fig. 5 (described at Col. 6, lines 48-51 of Kelly, included below) teach the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
by using a third key. 
Additionally, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly in (21) included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, as evidenced below, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.”
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 38-46 states, “In one embodiment, where the non-volatile memory 206, such as an EEPROM, does not have sufficient space to store the entire manufacturing private key from the manufacturing key, the non-volatile memory 206, instead, stores the two prime numbers (referred to as p and q in cryptographic parlance) that are needed in order to re-generate the key. In one embodiment, the public exponent "e" is fixed for all appliances. The two primes (p and q), in one embodiment, correspond to the cryptographic authenticator 224.”
Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1).” (emphasis added)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Ajitomi to incorporate the first and second communicator of Ajitomi would include having the different communicators communicate with different devices, as shown in fig. 1 of Ajitomi which depicts the first communicator communicating with a first network 501 and the second communicator 114 communicating with a second network 601. 
One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Regarding claim 2, the combination of Kelly and Ajitomi teaches, 

	As stated above in the 35 U.S.C. 112(b) rejection, the examiner interprets “a certificate” as “a second certificate” different than “a certificate” as recited in claim 1.
Ajitomi teaches access between different origins (i.e., cross-origin communication (CORS)) in [0067], [0086], and [0106] where devices on one network may share access using the same or similar certificates. See fig. 13 which includes a Communication Device and a Device, also shown in figs. 10-11 as the communication device (SD card) 101 inside the device 160. See also [0168] which describes the cross origin access between the communication device SD card 101 and the (legacy) device 160, which allows different devices on the same (private) network (i.e., connection between Device 160 and Communication Device 101) to receive the same information by using one of the devices (i.e., communication device 101) as a communication interface with another device 160 (fig. 10-11 of Ajitomi) being the Device that receives the information.
	Moreover, [0128] of Ajitomi teaches issuing a second certificate (server certificate) which is transmitted to the second communication processor that is set in the first communication processor of the communication device (see fig. 12 of Ajitomi).   This second certificate is used by the Communication Device to communicate with the Device shown in Fig. 12 Step 15. The Device in Fig. 12 corresponds to the (legacy) Device 160 of figs. 10-11.     
	Ajitomi states, “[0128] The second communication processor 115 transmits the signed code and the CSR through the second communicator 114 (step A114). The signed code and the CSR are transmitted to the device registration server 401 through the operation terminal 201 and the web server 301. The device registration server 401 verifies the signed code, and if the verification in successful, the device registration server 401 uses the secret key to sign the certificate signing request to issue a server certificate. The server certificate corresponds to, for example, a second certificate. The server certificate is transmitted to the web server 301. The web server 301 saves, in the web browser, the server certificate as a reliable server certificate. The web server 301 also transmits the server certificate to the second communication processor 115 through the operation terminal 201. The second communication processor 115 receives the server certificate (step A115) and sets the server certificate and the secret key in the first communication processor 112.” (emphasis added)
	The examiner notes that the first communication processor 112 is shown in fig. 12 of Ajitomi without its numbering.

Regarding claim 3, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, 
wherein, when accepting a request for the issuance of the certificate from the first communication device, the first communicator transmits, to the first communication device, a challenge code for use in confirmation of the authenticity of the first communication device, and 
Ajitomi teaches these features. See the last sentence of [0035] of Ajitomi which teaches the communication device 101 executing a request, and [0036] of Ajitomi which teaches the device registration server 401 (i.e., “certificate issuing apparatus”) receiving a request and then generating a challenge code.  The device registration server 401 further receives a signed code from the communication device 101 that is matched (using a pre-shared key) to the challenge code. See also [0058-59] of Ajitomi which teaches device registration server 401 performing verification of Device 100 and then issuing a challenge code.
Ajitomi [0035] last sentence states, “The communication device 101 executes the execution request to realize the remote control operation of the television by the user.” (emphasis added)
Ajitomi states, “[0036] The device registration server 401 is an HTTP server developed on the third network 701 (such as the Internet). The entity of the device registration server 401 can be either a physical machine or a virtual machine. The protocol and the device configuration of the device registration server are not limited to these. The device registration server 401 has a function of receiving a request (local server verification request described later) from the web server to generate a challenge code (data to be signed). The device registration server 401 also receives a signed code (signed data) generated by the communication device 101 through the web server and uses a pre-shared key shared with the communication device 101 to verify the signed code. Specifically, the device registration server 401 determines whether the received signed code matches the code obtained by using the pre-shared key to sign the challenge code key or determines whether the data obtained by decoding the signed code by the pre-shared key matches the challenge code. …” (emphasis added)
wherein, when communication from the first communication device after the transmission of the challenge code does not include the challenge code, the first communicator notifies the first communication device that the challenge code is not included.  
	Ajitomi in [0037] teaches the device registration server (i.e., “certificate issuing apparatus”) not generating a challenge value, and the communication device 101 may specify the challenge code corresponding to the notified value, which examiner interprets as including a notification value that indicates no challenge code that is responded to by the communication device 101.
	The last 3 sentences of [0037] of Ajitomi state, “In this case, the device registration server does not need to generate the challenge code. Alternatively, the device registration server may generate a value for identifying any one of at least one challenge code for notification to the communication device 101 via the Web server. The communication device 101 may specify the corresponding challenge code based on the notified value among previously holding at least one challenge codes.” (emphasis added)
	 
Regarding claim 4, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, 
wherein, when a verification apparatus (Kelly, verification database 112 of Fig. 1) is designated by the first communication device (Kelly, Appliance 102 of Fig. 1) but the designated verification (Ajitomi, “white list” of [0067] which determines access of devices), the first communicator25 notifies the first communication device that the designated verification apparatus is not usable.  (Ajitomi teaches the notification by issuing an error message in [0181], included below.
Ajitomi states, “[0181] The second communication processor 115 uses the pre-shared key to verify the signed code (“signed code”) included in the received client certificate issue request (step 8). If the verification has failed, the second communication processor 115 returns an error response.” (emphasis added))

Regarding claim 5, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, wherein, when a certificate signing request bearing an electronic signature by the verification apparatus is transmitted from the verification apparatus as a response to the verification instruction, (Kelly teaches a “verification apparatus” (i.e., verification database 112) that verifies a signing request using the manufacturers keys and serials numbers of the device, and the manufacturers pubic key is used to verify the signature. (See Kelly at Col. 6, lines 38-47 below.) the electronic signer issues the certificate for the first communication device by further electronically signing the certificate signing request (See Kelly at Col. 6, lines 48-51 below) bearing the electronic signature by the verification apparatus, by using the third key.  
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512. 
Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” (emphasis added)
Examiner notes that the appliance in Kelly corresponds to the “first communication device,” as recited in the claims.

Regarding claim 6, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, wherein the electronic signer (Again, Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) issues the certificate after appending data for identifying the verification apparatus to the certificate signing request at the time of the electronic signing which uses the third key.  
	Kelly teaches signing the certificate signing request with the serial number and other information used for verifying the appliance 102 (“first electronic device”) Kelly at Col. 6, lines 13-21 (included below).
	Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1). (32) Once the CA signs the CSR, the signed certificate is received at the appliance (block 414).”

Regarding claim 7, the combination of Kelly and Ajitomi teaches, 
A verification apparatus (Kelly, Fig. 1, Verification Database 112) comprising: 
(Examiner asserts that the Verification Database 112 is communicating with the Reporting Module 310 in Kelly at Col. 5, lines 50-67, and thus, a communicator for the Verification Database 112 is inherent. Additionally, Fig. 1 of Kelly shows the Verification Database 112 communicating with the Certificate Authority (CA) Server 114) configured to communicate with a certificate issuing apparatus (Kelly, Fig. 1 depicts a connection between the Certificate Authority (CA) Server 114 and the Verification Database 112) which issues a certificate to a first communication device, regarding verification of whether the first communication device is authentic; and
a verifier (Examiner interprets the “verifier” as corresponding to a processor of the Verification Database 112 of Kelly, because the database 112 in Kelly communicates with other devices and is its own device it would inherently include a processor) configured to verify whether the first communication device is authentic by verifying data from the first communication device by using a second key identical with or corresponding to a first key possessed by the first communication device.  
Kelly in Fig. 5, Steps 508 and 510 (described below in Kelly at Col. 6, lines 38-47) teaches the verification database 112 (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic. 
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly in Steps 518 and 520 of Fig. 5 (described in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Ajitomi to incorporate the first and second communicator of Ajitomi would include having the different communicators communicate with different devices, as shown in fig. 1 of Ajitomi which depicts the first communicator communicating with a first network 501 and the second communicator 114 communicating with a second network 601. 
One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Regarding claim 8, the combination of Kelly and Ajitomi teaches, 
(Kelly, Fig. 1, Verification Database 112.  Additionally, Ajitomi’s Device Registration Server 401 performs Device 100 verification, described in [0058] as the “local server verification” request.) according to claim 7, further comprising 
a challenge code generator (The Device Registration Server 401 issues a challenge code in [0059] of Ajitomi) configured to generate a challenge code for use in confirmation of the authenticity of the first communication device, 
The fourth sentence of Ajitomi [0036] states, “The device registration server 401 has a function of receiving a request (local server verification request described later) from the web server to generate a challenge code (data to be signed).”
wherein the third communicator transmits the challenge code to the first communication device, and (The Device Registration Server 401 issues a challenge code in [0059] of Ajitomi)
wherein, when verifying whether the first communication 26 device is authentic, the verifier checks whether the data transmitted from the first communication device includes the challenge code, and 
wherein, when the challenge code is not included, the third communicator notifies the first communication device that the challenge code is not included.
Ajitomi in [0037] teaches the device registration server (i.e., “certificate issuing apparatus”) not generating a challenge value, and the communication device 101 may specify the challenge code corresponding to the notified value, which examiner interprets as including a notification value that indicates no challenge code that is responded to by the communication device 101.
	The last 3 sentences of [0037] of Ajitomi state, “In this case, the device registration server does not need to generate the challenge code. Alternatively, the device registration server may generate a value for identifying any one of at least one challenge code for notification to the communication device 101 via the Web server. The communication device 101 may specify the corresponding challenge code based on the notified value among previously holding at least one challenge codes.” (emphasis added)

Regarding claim 9, the combination of Kelly and Ajitomi teaches, 
A communication device corresponding to the first communication device (Kelly, Fig.1 Appliance 102 and Fig. 2 Appliance 200 and Ajitomi, Fig. 1, Device 100) recited in claim 3, 
wherein the communication device (Kelly, Fig. 2, Appliance 200 includes Network Interfaces 210 and Serial Port 212 and Ajitomi, Fig. 1, Device 100 includes First Communicator 111) being configured to transmit, to the certificate issuing apparatus (Ajitomi, Fig. 1, First Communicator 111 transmits over First Network 501 to Device Registration Server 401 (i.e., “certificate issuing apparatus”)) when receiving the challenge code, a certificate signing request including at least the challenge code and an electronic signature based on the first key, or a certificate signing request including at least the electronic signature to the challenge code which electronic signature is based on the first key.  (Ajitomi in [0036] teaches a Communication Device 101 that receives a challenge code generated by the Device Registration Server 401.  The Certificate Signing Request (CSR) is further taught by [0096-101] of Ajitomi describing the Communication Device 101 issuing the CSR and then (describing fig. 4), signing the SCR using the secret key, and a CSR issue request that includes the challenge code.   

Regarding claim 10, the combination of Kelly and Ajitomi teaches, 
A communication device corresponding to the first communication device recited in claim 3, 
wherein the communication device (Kelly, Fig.1 Appliance 102 and Fig. 2 Appliance 200 both include Network Interfaces 210 and Serial Port 212 in Fig. 2 and Ajitomi, Fig. 1, Device 100 includes First Communicator 111 and Second Communicator with Second Communication Processor 115) transmits, to the certificate issuing apparatus (Ajitomi, Fig. 1, First Communicator 111 transmits over First Network 501 to Device Registration Server 401 (i.e., “certificate issuing apparatus”) and Second Communicator 114 transmits over Second Network 601 to the Device Registration Server 401) when receiving the challenge code, the challenge code or an electronic signature to the challenge code which electronic signature is based on the first key, together with the Ajitomi in [0071] teaches the Second Communication Processor 115 the uses a pre-shared key to sign a challenge code. Ajitomi in [0102] forwards CSR issue request to Second Communication Processor 115)

Regarding claim 11, the combination of Kelly and Ajitomi teaches, 
A certificate issuing system comprising a certificate issuing apparatus (Kelly, Fig. 1 Certificate Authority (CA) 114) and a verification apparatus, (Kelly, Fig. 1, Verification Database 112) the certificate issuing apparatus comprising: 
a first communicator (Kelly at Col. 3, lines 18-36 taught the CA 114 being a server. The Examiner asserts that a server would inherently include a communication capability) configured to communicate with a first communication device (Kelly, Fig. 1 Appliance 102) regarding issuance of a certificate; 
Kelly at Col. 3, lines 18-36 teaches the CA 114 issuing a certificate based on the appliance 102. 
Kelly at Col. 3, lines 18-36 states, “FIG. 1 shows a network environment 100 within which the system for automatic delivery of appliance updates may be utilized, according to one exemplary embodiment of the present invention. In FIG. 1, appliances 102 may be in communication with clients 110, as well as with various servers. The servers may include, for example, an entitlement server 106, a download server 108, and a certificate authority server 114 (CA server). In one embodiment, the CA server 114 authenticates requests for X.509 certificates using the appliance's cryptographically verifiable identity and signs X.509 certificates for the appliances. For example, when an appliance 102 attempts to obtain a signed certificate, it sends a certificate signing request to the CA server 114. The CA server 114 may consult a verification database to determine if the certificate signing request is valid and if the requesting appliance 102 should receive the signed certificate. It will be noted, that the verification database 112 may reside on a hardware platform on which the CA server 114 is executing, or on some other platform.” (emphasis added)
a detector configured to detect (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as described in Kelly at Col. 6, lines 38-47, included below) a verification apparatus (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by the first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 in (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.” 
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly does not teach,
a second communicator …
Specifically, Examiner admits that Kelly does not teach the Certificate Authority 114 (i.e., “certificate issuing apparatus”) having a first and second communicator. However, the examiner asserts that having a device / apparatus include two different communicators that perform different communications possibly with different external devices, is obvious, as evidenced further below.   
Additionally, Ajitomi teaches the feature of having a first communicator 111 and a second communicator 114 in the same communication device 101 of the same device 100, as shown in fig. 1 of Ajitomi. 
Kelly further teaches the following,
… configured to instruct the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (described below in Kelly at Col. 6, lines 38-47) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
an electronic signer (Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) configured to, when the 27 authenticity of the first communication device is proved by the verification which uses the second key, generate the certificate for the first communication device by electronically signing a certificate signing request from the first communication device …
Kelly in Steps 518 and 520 of Fig. 5 (taught in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
… by using a third key, and 
Additionally, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly at Col. 4, lines 38-46 included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, as evidenced below, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.”
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 38-46 states, “In one embodiment, where the non-volatile memory 206, such as an EEPROM, does not have sufficient space to store the entire manufacturing private key from the manufacturing key, the non-volatile memory 206, instead, stores the two prime numbers (referred to as p and q in cryptographic parlance) that are needed in order to re-generate the key. In one embodiment, the public exponent "e" is fixed for all appliances. The two primes (p and q), in one embodiment, correspond to the cryptographic authenticator 224.”
Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1).” (emphasis added)
the verification apparatus comprising: 
a third communicator (Examiner asserts that the Verification Database 112 is communicating with the Reporting Module 310 in Kelly at Col. 5, lines 50-67, and thus, a communicator for the Verification Database 112 is inherent. Additionally, Fig. 1 of Kelly shows the Verification Database 112 communicating with the Certificate Authority (CA) Server 114) configured to communicate with the certificate issuing apparatus (Kelly, Fig. 1 depicts a connection between the Certificate Authority (CA) Server 114 and the Verification Database 112) regarding the verification of whether the first communication device is authentic; and 
(Examiner interprets the “verifier” as corresponding to a processor of the Verification Database 112 of Kelly, because the database 112 in Kelly communicates with other devices and is its own device it would inherently include a processor) configured to verify whether the first communication device is authentic by verifying data from the first communication device by using the second key.  
Kelly in Fig. 5, Steps 508 and 510 (taught below in Kelly at Col. 6, lines 38-47) describes the verification database 112 (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic. 
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly in Steps 518 and 520 of Fig. 5 (further described in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Ajitomi to incorporate the first and second communicator of Ajitomi would include having the different communicators communicate with different devices, as shown in fig. 1 of Ajitomi which depicts the first communicator communicating with a first network 501 and the second communicator 114 communicating with a second network 601. 
One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Regarding claim 12, the combination of Kelly and Ajitomi teaches, 
A certificate issuing method comprising: 
detecting a verification apparatus (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as described in Kelly at Col. 6, lines 38-47, included below) possessing a second key identical with or corresponding to a first key possessed by a first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
	instructing the detected verification apparatus to verify whether the first communication device is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (taught below in Kelly at Col. 6, lines 38-47) describes the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
when the authenticity of the first communication device is proved by the verification which uses the second key, generating a certificate for the first communication device by electronically signing a certificate signing request from the first communication device …
Kelly in Steps 518 and 520 of Fig. 5 (described in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
… by using a third key.
  Additionally, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly at Col. 4, lines 38-46 included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, as evidenced below, the certificate is signed with the manufacturers private key (i.e., “third key”) that is different from the “first key” and the “second key.”
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 38-46 states, “In one embodiment, where the non-volatile memory 206, such as an EEPROM, does not have sufficient space to store the entire manufacturing private key from the manufacturing key, the non-volatile memory 206, instead, stores the two prime numbers (referred to as p and q in cryptographic parlance) that are needed in order to re-generate the key. In one embodiment, the public exponent "e" is fixed for all appliances. The two primes (p and q), in one embodiment, correspond to the cryptographic authenticator 224.”
Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1).” (emphasis added)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Ajitomi to incorporate the first and second communicator of Ajitomi would include having the different communicators communicate with different devices, as shown in fig. 1 of Ajitomi which depicts the first communicator communicating with a first network 501 and the second communicator 114 communicating with a second network 601. 
One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Regarding claim 13, the combination of Kelly and Ajitomi teaches, 
A non-transitory computer readable medium in which a program executed by a computer is stored, the program comprising: 
detecting (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as taught in Kelly at Col. 6, lines 38-47, included below) a verification apparatus  (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by a first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
instructing the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (described below in Kelly at Col. 6, lines 38-47) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)

Kelly in Steps 518 and 520 of Fig. 5 (described in (35) of Kelly, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
… by 28 using a third key.
Additionally, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly at Col. 4, lines 38-46 included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, as evidenced below, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.”
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 38-46 states, “In one embodiment, where the non-volatile memory 206, such as an EEPROM, does not have sufficient space to store the entire manufacturing private key from the manufacturing key, the non-volatile memory 206, instead, stores the two prime numbers (referred to as p and q in cryptographic parlance) that are needed in order to re-generate the key. In one embodiment, the public exponent "e" is fixed for all appliances. The two primes (p and q), in one embodiment, correspond to the cryptographic authenticator 224.”
Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1).” (emphasis added)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Ajitomi to incorporate the first and second communicator of Ajitomi would include having the different communicators communicate with different devices, as shown in fig. 1 of Ajitomi which depicts the first communicator communicating with a first network 501 and the second communicator 114 communicating with a second network 601. 
One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495